DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims the orthodontically effective element comprises “a wire-type element”, however, it is noted that the applicant has amended the independent claim to include the limitation of the “orthodontically effective element being a wire-type framework”, therefore, it is unclear if the wire-type frame work of claim 1 is the same or different than the claimed wire type element of claim 2 since they are both part of the orthodontically effective element as claims. Further it is unclear how the wire-type element which extends over a plurality of teeth is different than the holding element of claim 1 or how they are related. For examination purposes, the limitations of the wire frame work and the wire type device is being interpreted as the same elements since they are both part of the orthodontically effective element, however, the applicant should amend the claim to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 12, 14-15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Dietrich et al. (2007/0071902). 
Cammarata teaches an orthodontic apparatus comprising an orthodontically effective element 17/18/19 comprising a left half 17 and a right half 18, the left and right halves being integrally formed together with one another as a single piece part together with a holding element for holding the apparatus on a jaw of a user (see annotated figure below, fig, 6) and an adjustment element A’/B’ comprising a prefabricated component (col. 2, ll. 67-72, claim 4, the block or prosthesis sections are coupled to the adjustment element, therefore, it is prefabricated in order to be connected to the block/prosthesis element), said orthodontically effective element being a wire-type framework formed together with said holding element (see annotated figure below, such that the framework is a wire-type frame works as it contains several protrusions which are wire-type). Cammarata teaches the invention as substantially claimed and discussed above, however, does not specifically teach the orthodontically effective element and the holding element being formed of a material that is distributed in layers around the adjustment element and hardened therewith. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Abolfathi teaches an orthodontic apparatus comprising an orthodontically effective element comprising a left half 102 and a right half 104, and a holding element for holding the apparatus on a jaw of a user (the holding element being the cavities receiving the teeth) and an attached adjustment element 106/107 and the orthodontically effective element and the holding element being formed of a material that is distributed in layers (par. 27, claim 6, stereolithography, 3D printing), such that the apparatus can be formed using an additive manufacturing process (par. 27, claim 6) and the adjustment element is prefabricated and surrounded by the orthodontically active element (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the orthodontically effective element including the left and right sides and the holding element as taught by Cammarata with the material distributed in layers as taught by Abolfathi in order quickly and easily manufacture the apparatus and to allow for intricate features or physical representation of the dental structure.  Cammarata/Abolfathi teaches the invention as substantially claimed and discussed above, however, does not specifically teach the orthodontic apparatus wherein the orthodontically effective element and the holding element being formed the material distributed in layers is formed around the adjustment element and hardened therewith.
Dietrich teaches method for manufacturing components including it being known place an prefabricated component in a mold and molding a structure around it (see par. 2), 3d printing a device and then further drilling, screwing or molding components to the part (see par. 4) and a method of manufacturing comprising forming an article out of a material that is distributed in layers around a prefabricated component 24 and hardened therewith (see figs. 1-2, 4, par. 33, such that layers 48 are printed, element 24 is placed and layers 50 are further printed around the component 24 to form an integral device, therefore it is hardened therewith, further see par. 6, “The remaining layers are then combined to cover and thereby integrate the component into the finished part” therefore hardened therewith). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the apparatus including the 3e printed body and integrated prefabricated component as taught by Cammarata/Abolfathi with the structure of enclosing the prefabricated component within the apparatus by using an additive manufacturing process as taught by Dietrich (pars 2-4 of Dietrich) in order to easily make the device with one simple method, i.e. completely 3D printed and reducing the amount of time and work needed to make the apparatus. It is further noted that Dietrich teaches several methods taught by the prior art such as printing the device and then later affixing the prefabricated component to the device as taught by Abolfathi and even older methods of molding a prefabricated component within a device such as taught by Cammarata.  
 Cammarata further teaches with respect to claim 2, wherein the orthodontically effective element comprises a wire-type element, which extends over a plurality of teeth and is shaped to a contour of the teeth (see annotated figure above, such that the wire type element is the protrusion(s) that is shaped to a contour of the teeth, such as one tooth on either side of the wire-type element, further see 112 rejection above).
Cammarata further teaches with respect to claim 4 wherein the holding element is designed in such a way that is surrounds a tooth at least partially and is shaped to said tooth (see fig. 6, annotated figure above).
Cammarata further teaches with respect to claim 15, wherein at least one of the left half and the right half being formed complimentary to geometry of outer surface of a plurality of teeth (see fig. 6, the geometry is complementary to the geometry of the teeth of the user in order to allow the device to be placed in the mouth for the intended use).
With respect to claim 14, Cammarata/Abolfathi/ Dietrich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the material is bonded chemically. The claimed phrase “bonded chemically” is being treated as a product by process limitations, that is that the layers of the material is bonded chemically. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Therefore, even though Cammarata/Abolfathi/Dietrich does not teach the layers of material being chemically bonded, it appears that the product taught by Cammarata/Abolfathi/Dietrich as discussed above in detail would be the same or similar as the claimed product since they are both 3D printed. It is further noted that Dietrich teaches several known methods of 3d printing including chemically bonding the material (see par. 21 which teaches using UV light to chemically bond the material as taught by the applicant)
With respect to claim 6, Cammarata/Abolfathi/Dietrich teaches the apparatus as substantially claimed and discussed above in detail. Cammarata does not specifically teach the method for producing the apparatus comprising producing an electronic data set for a virtual three dimensional model of a jaw to which the apparatus is to be attached, virtual positioning, on a virtual jaw model of the orthodontically effective element of the apparatus and the holding element for holding the apparatus on the jaw, virtual positioning of the adjustment element virtually relative to the orthodontically effective element, producing an electronic data set for a three dimensional model of the apparatus and producing the apparatus by an additive and/or removal producing method according to the data set of the apparatus model.  
Abolfathi teaches the method for producing the orthodontic apparatus comprising producing an electronic data set for a virtual three dimensional model of a jaw to which the apparatus is to be attached (pars. 5-6, 12 includes the teeth and arch), virtual positioning, on a virtual jaw model of the orthodontically effective element of the apparatus and the holding element for holding the apparatus on the jaw (pars. 5-6, 12, 18, 22, 24, 27, 29, the jaw data geometry is used to create the appliance, therefore, it is digitally placed on the jaw), virtually positioning elements relative to the orthodontically effective element (par. 29 regarding placing wax patches for creating space within the apparatus for accommodating other objects connected to the apparatus), producing an electronic data set for a three dimensional model of the apparatus and producing the apparatus by an additive production method according to the data set of the apparatus model (pars. 26-27, claims 1, 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method for producing the orthodontically effective element as taught by Cammarata with the steps of obtaining electronic data regarding the three dimensional model of the jaw, virtually positioning the apparatus on the virtual jaw, virtually positioning additional elements with respect to the virtual apparatus, producing the electronic data for the three dimensional model of the apparatus and producing the apparatus by an additive production method  as taught by Abolfathi in order quickly and easily manufacture the apparatus and to allow for intricate features or physical representation of the dental structure.  Cammarata/Abolfathi teaches the invention as substantially claimed and discussed above, however, does not specifically teach the virtually positioning of additional elements is the adjustment element for being hardened within the apparatus.    
Dietrich teaches a method of manufacturing an apparatus comprising producing an electronic data set for the apparatus, virtual positioning the element relative to the apparatus, producing a data set a 3d model of the apparatus and producing the apparatus by an additive production method according to the data set of the apparatus (see figs. 3-4, pars. 24-26, 31-33). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the apparatus including the 3e printed body and integrated prefabricated component as taught by Cammarata/Abolfathi with the structure of enclosing the prefabricated component within the apparatus by using an additive manufacturing process as taught by Dietrich (pars 2-4 of Dietrich) in order to easily make the device with one simple method, i.e. completely 3D printed and reducing the amount of time and work needed to make the apparatus.
With respect to claim 12, Cammarata teaches the invention as substantially claimed and discussed above, however, does not specifically teach with the virtual positioning of said orthodontically effective element, said orthodontically effective element is shaped on the virtual jaw model.
Abolfathi further teaches with the virtual positioning of said orthodontically effective element, said orthodontically effective element is shaped on the virtual jaw model (pars. 5-6, 12, 18, 22, 24, 27, 29, the jaw data geometry is used to create the appliance, therefore, it is digitally placed on the jaw). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the orthodontically effective element including the left and right sides and the holding element as taught by Cammarata with the material distributed in layers as taught by Abolfathi in order quickly and easily manufacture the apparatus and to allow for intricate features or physical representation of the dental structure.  
With respect to claim 17, Cammarata teaches an orthodontic apparatus comprising an orthodontic apparatus comprising an orthodontically effective element 17/18/19 comprising a left half 17 and a right half 18, the left and right halves being integrally formed together with one another as a single piece part together with a holding element for holding the apparatus on a jaw of a user (see annotated figure above, fig, 6) and an adjustment element A’/B’ comprising a prefabricated component (col. 2, ll. 67-72, claim 4, the block or prosthesis sections are coupled to the adjustment element, therefore, it is prefabricated in order to be connected to the block/prosthesis element), the orthodontically effective element being a wire-type frame work formed together with said holding element (see annotated figure and detailed explanation above), each of the left and right halves comprising a respective left or right linkage extending from a tooth abutting portion thereof to said adjustment element A’/B’ located in between the left and right halves (see annaoted figure above, fig. 6 such that the tooth contours are the tooth abutting portion and the body directly connected to the elements A’/B’ are the linkages), wherein adjustment of the adjustment element separates the left and right halves via transmission of separation force through the left and right linkages (such that as the parts A’/B’ move away from each other the linkages, i.e. the material connected to the part A’/B’, i.e. linking them to the effective element, provide transmission of forces for separation of the left and right halves). Cammarata teaches the invention as substantially claimed and discussed above, however, does not specifically teach the orthodontically effective element and the holding element being formed of a material that is distributed in layers around the adjustment element and hardened therewith. 
Abolfathi teaches an orthodontic apparatus comprising an orthodontically effective element comprising a left half 102 and a right half 104, and a holding element for holding the apparatus on a jaw of a user (the holding element being the cavities receiving the teeth) and an attached adjustment element 106/107 and the orthodontically effective element and the holding element being formed of a material that is distributed in layers (par. 27, claim 6, stereolithography, 3D printing), such that the apparatus can be formed using an additive manufacturing process (par. 27, claim 6) and the adjustment element is prefabricated and surrounded by the orthodontically active element (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the orthodontically effective element including the left and right sides and the holding element as taught by Cammarata with the material distributed in layers as taught by Abolfathi in order quickly and easily manufacture the apparatus and to allow for intricate features or physical representation of the dental structure.  Cammarata/Abolfathi teaches the invention as substantially claimed and discussed above, however, does not specifically teach the orthodontic apparatus wherein the orthodontically effective element and the holding element being formed the material distributed in layers is formed around the adjustment element and hardened therewith.
Dietrich teaches method for manufacturing components including it being known place an prefabricated component in a mold and molding a structure around it (see par. 2), 3d printing a device and then further drilling, screwing or molding components to the part (see par. 4) and a method of manufacturing comprising forming an article out of a material that is distributed in layers around a prefabricated component 24 and hardened therewith (see figs. 1-2, 4, par. 33, such that layers 48 are printed, element 24 is placed and layers 50 are further printed around the component 24 to form an integral device, therefore it is hardened therewith, further see par. 6, “The remaining layers are then combined to cover and thereby integrate the component into the finished part” therefore hardened therewith). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the apparatus including the 3e printed body and integrated prefabricated component as taught by Cammarata/Abolfathi with the structure of enclosing the prefabricated component within the apparatus by using an additive manufacturing process as taught by Dietrich (pars 2-4 of Dietrich) in order to easily make the device with one simple method, i.e. completely 3D printed and reducing the amount of time and work needed to make the apparatus. It is further noted that Dietrich teaches several methods taught by the prior art such as printing the device and then later affixing the prefabricated component to the device as taught by Abolfathi and even older methods of molding a prefabricated component within a device such as taught by Cammarata.  
With respect to claim 18, Cammarata teaches each of the left and right halves of the orthodontic effective element comprise a respective left or right first linkage extending from a tooth-abutting portion thereof to an adjustment element accommodating portion disposed between and connecting the left and right haves (see annotated figure below, such that the space connects the halves).
With respect to claim 19, wherein each of the left and right halves of the orthodontically effective element comprising a respective left or right second linkage extending from said tooth abutting portion thereof to said adjustment element accommodating portion (see annaoted figure below).
With respect to claim 21, wherein the respective left or right linkage of the left and right halves extending from said tooth-abutting portion thereof to an adjustment element accommodation portion disposed between and connecting the left and right halves (see annotated figure below, such that the space connects the halves).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Dietrich et al. (2007/0071902) as applied to claim 6 above, and further in view of Hansen et al. (2014/0154637).
Cammarata/Abolfathi/Dietrich teaches the invention as substantially claimed an discussed above, however, does not specifically teach the left half and the right half of the orthodontically effective element are positioned independently of one another and are joined together into an apparatus model.
Hansen teaches a method for the production of an orthodontic apparatus wherein the plurality of orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model (see par. 64, such that individual customized elements are designed and then connected to each other for form the compete device). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the production method taught by Cammarata/Abolfathi/Dietrich with the individual segments jointed together as taught by Hansen to be able to individually customize each different segment of the apparatus before the production of the apparatus. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Dietrich et al. (2007/0071902) as applied to claim 6 above, and further in view of Martz et al. (2015/0257856).
Cammarata/Abolfathi/Dietrich teaches the invention as substantially claimed an discussed above, however, does not specifically teach the left half and the right half of the orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model.
Martz teaches a method for the production of an orthodontic apparatus wherein the plurality of orthodontically effective elements of the apparatus are positioned independently of one another and are joined together into an apparatus model (see par. 37, 86, such that the left and right segments are positioned independent of each other and then joined together). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the production method taught by Cammarata/Abolfathi/Dietrich with the individual segments connected together in the model in order to be able to individually customize each different segment of the apparatus before the production of the apparatus. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (2007/0071902) as applied to claims 1and 6 above, and further in view of Andreiko et al. (2019/0095446).
Cammarata/Abolfathi/Dietrich teaches the invention as substantially claimed an discussed above, however, does not specifically teach wherein after production of the apparatus further elements are added by an additive production method and/or existing elements or parts of elements are removed by a removal production method.  
Andreiko teaches a method for producing an orthodontic apparatus comprising orthodontically effective element including with respect to claim 9, wherein after production of the apparatus further existing parts of elements are removed by a removal production method (par. 59, post-processing teaches the appliances spun to remove excess material). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of producing the apparatus as taught by Cammarata/Abolfathi/Dietrich to include the step of removing parts of elements after the production in order to provide the apparatus with improved clarity (par. 59 of Andreiko).  

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Dietrich et al. (2007/0071902) as applied to claims 1 and 6 above, and further in view Martz et al. (2015/0157421).
Cammarata/Abolfathi/Dietrich teaches the invention as substantially claimed an discussed above, however, does not specifically teach the method wherein a plurality of different materials are used for different elements/regions joined together using the same production method
Martz teaches with respect to claims 11 and 13 a method of manufacturing an orthodontic apparatus and the orthodontic apparatus wherein a plurality of different materials are used for different elements/regions joined together using the same production method (pars. 84, 86, it is noted support is provided in pars. 29 and 72 of the provisional application). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of producing the apparatus as taught by Cammarata/Abolfathi/Dietrich with the orthodontic apparatus comprising the different regions with the different materials joined together as taught by Martz in order to provide an integral device having different material properties along different regions in order to function as desired.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammarata (3,460,253) in view of Abolfathi et al. (2005/0186524) in view of Dietrich et al. (2007/0071902) as applied to claim 6 above, and further in view of Snyder et al. (2016/0222793).
Cammarata/Abolfathi/Dietrich teaches the invention as substantially claimed an discussed above, however, does not specifically teach the method wherein when producing the apparatus, the apparatus is produced in such a way that with a hardening of consecutive material layers of the additive production method heat arising from already produced portions of the apparatus is shielded or discharged. 
Snyder teaches a method of manufacturing an apparatus wherein the apparatus is produced in such that with a hardening of consecutive material layers of the additive production method heat arising from already produced portion of the apparatus is discharged (see par. 60, such that the heat is discharged before placing the next layer,). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cammarata/Abolfathi/Dietrich with the step in the additive production method of discharging the heat from an already produced portion before adding an additional layer as taught by Snyder in order to the layers are properly formed in their desired shapes. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that amendments including limitations directed towards the orthodontically effective element being a wire-type framework comprising a left and right linkage extending from a tooth-abutting portion to an adjustment element accommodating portion which accommodates the adjustment element, wherein the left and right linkage are wire-type elements in combination with the other limitations of the independent claims would overcome the rejection and put the claims in condition for allowance.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art of Cammarata does not teach the orthodontically effective element being a wire-type framework since they teaches the two halves being plates. However, it is noted that the framework of Cammarata teaches the orthodontically effective is a wire-type framework as claimed. It is noted that the applicant has not provided any specific definition of “a wire-type framework” and therefore, the limitation is broadly interpreted as an element which has some sport of wire-like frame work. It is noted that the orthodontically effective elements taught by Cammarata reads on the limitation as broadly claimed, since it has elements which are wire-type, therefore, the orthodontically effective element is a wire-type framework as broadly claimed. The applicant argues that Cammarata teaches a monolithic body, however, it is noted that the applicant claims that the left and right half are integral, i.e. monolithic, therefore, the applicant’s argument is moot. 
The applicant further argues that support for a wire-type element is provided in the originally specification. While it is agreed that support is provided, the applicant has not provided a special definition for limiting the claimed “wire-type framework” to only including wire type elements, and therefore, as discussed above, the prior art of Cammarata teaches the orthodontically effective element being a wire-type framework as broadly claimed.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/28/2022